DETAILED ACTION
This Office action is in response to Applicant’s amendment and request for reconsideration filed on February 14, 2022. 
Claims 1, 3-7, 9-16, and 18-20 are pending.

Allowable Subject Matter
Claims 1, 3-7, 9-16, and 18-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3. (Currently Amended) The method of claim 1, further comprising accessing, by the client device, the network application via an embedded browser .

8. (Canceled)

9. (Currently Amended) The client device of claim 7, wherein the one or more processors are further configured to access the network application via an embedded browser .

[[each]] the network application from a server.

11. (Currently Amended) The client device of claim 7, wherein the client device is operated by a first entity different than a second entity operating the  network application[[s]].

14. (Currently Amended) The system of claim 13, wherein the client device is further configured to access the network application via an embedded browser .

Authorization for this examiner’s amendment was given in a telephone interview with Christopher McKenna (Reg. No. 53,302) on February 24, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441